IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE
                                              FILED
                                              January 28, 1998
DEELICHO BESH,                 )
                                             Cecil W. Crowson
                               )
                                            Appellate Court Clerk
       Plaintiff/Appellant,    )
                               )   Davidson Chancery
VS.                            )   No. 95-2095-II
                               )
TED COPPICK and                )   Appeal No.
LES HARRISON,                  )   01A01-9605-CH-00234
                               )
       Defendants/Appellees.   )




      APPEAL FROM THE DAVIDSON COUNTY CHANCERY COURT
                    NASHVILLE, TENNESSEE

        THE HONORABLE ELLEN HOBBS LYLE, CHANCELLOR



For Plaintiff/Appellant:                For Defendants/Appellees:

Deelicho Besh                           John Knox Walkup
Pro Se                                  Attorney General and Reporter

                                        Lisa T. Kirkham
                                        Assistant Attorney General




                   AFFIRMED AND REMANDED




                                   WILLIAM C. KOCH, JR., JUDGE
                          MEMORANDUM OPINION

      This appeal involves contraband seized from a state prisoner. After prison
officials confiscated his unauthorized walkman-style radio, the prisoner filed suit
against two correctional officers in the Chancery Court for Davidson County alleging
that they had converted his personal property. The trial court granted the officers
motion for summary judgment, and the prisoner has appealed. We affirm the trial
court in accordance with Tenn. Ct. App. R. 10.1


      Deelicho Besh is incarcerated at the Riverbend Maximum Security Institution
in Davidson County. He works in the contract data plant operated by the Correctional
Enterprises of Tennessee (“CET”). In June 1993, he purchased a walkman-style radio
that he used at his work station. The radio could be powered either by batteries or by
current. During a routine shakedown of the contract data plant in June 1995, a
correctional officer discovered a power booster for the radio plugged into the wall
socket at Mr. Besh’s workstation. The power booster violated the prison regulations
prohibiting prisoners from using power boosters or alternating current adaptors in
their workplaces at CET.


      After consulting with his superiors, the correctional officer confiscated the
power booster, the radio, and a set of earphones and placed them in the prison vault
pending a disciplinary hearing on Mr. Besh’s alleged rule infraction. The prison
disciplinary board met on June 30, 1995 and found Mr. Besh guilty of possessing
contraband. Accordingly, the prison official did not return Mr. Besh’s radio but
rather, as far as this record shows, continued to securely store it in the prison vault.


      Within a week of the disciplinary hearing, Mr. Besh sued the correctional
officer who had discovered and confiscated the radio, seeking $20,000 in
compensatory and $10,000 in punitive damages for the alleged conversion of his
eighty dollar radio. Several months later, Mr. Besh amended his suit to add another

      1
          Tenn. Ct. App. R. 10(b) provides:

              The Court, with the concurrence of all judges participating in the case, may
      affirm, reverse or modify the actions of the trial court by memorandum opinion when
      a formal opinion would have no precedential value. When a case is decided by
      memorandum opinion, it shall be designated “MEMORANDUM OPINION,” shall
      not be published, and shall not be cited or relied on for any reason in a subsequent
      unrelated case.

                                              -2-
prison employee as a defendant. Both officers moved for dismissal or, in the
alternative, for a summary judgment. On January 8, 1996, the Chancery Court for
Davidson County granted the motion and dismissed the case.


      We find this case essentially indistinguishable from Bryant v. Barbara, 717
P.2d 522, 524-26 (Kan. Ct. App. 1986) which holds that prisoners do not have a
legally protected interest in the possession of contraband. Since there is no dispute
that Mr. Besh had been found guilty of possessing contraband, he had no property
interest in the continued possession of his walkman radio while incarcerated.
Accordingly, the prison officials did not commit conversion by seizing the radio, the
power adaptor, and the earphones and by holding them pending later release.


      Accordingly, we affirm the judgment and remand the case to the trial court for
whatever further proceedings may be required. We also tax the costs of this appeal
to Deelicho Besh for which execution, if necessary, may issue.


                                              ______________________________
                                              WILLIAM C. KOCH, JR., JUDGE


CONCUR:


__________________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION



__________________________________
BEN H. CANTRELL, JUDGE




                                        -3-